Name: Commission Regulation (EEC) No 2705/81 of 17 September 1981 amending Regulation (EEC) No 2621/81 introducing a countervailing charge on cucumbers originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 9 . 81 Official Journal of the European Communities No L 264/37 COMMISSION REGULATION (EEC) No 2705/81 of 17 September 1981 amending Regulation (EEC) No 2621 /81 introducing a countervailing charge on cucumbers originating in Romania Regulation is amended ; whereas, if these conditions are taken into consideration , the countervailing charge on the import of cucumbers originating in Romania must be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1116/81 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Regulation (EEC) No 2621 /81 (3) introduced a countervailing charge on cucumbers originating in Romania ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that The amount '9-96 ECU appearing in Article 1 of Regulation (EEC) No 2621 /81 is replaced by the amount '4-44 ECU'. Article 2 This Regulation shall enter into force on 18 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 118 , 30 . 4 . 1981 , p . 1 . ( 3) OJ No L 256, 10 . 9 . 1981 , p . 16 .